Citation Nr: 1403275	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  13-08 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to a rating in excess of 30 percent for post total knee replacement (TKR) right knee disability.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1967 to July 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating in excess of 30 percent for the right knee disability.  From September 30, 2011, through December 31, 2011, the knee was rated 100 percent based on the need for post-surgical convalescence.  Consequently, that period is not under consideration in this appeal.  

[This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of an electronic record.]

The issue of service connection for gout has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1. Prior to November 18, 2009, the Veteran's post-TKR right knee disability is not shown to have been manifested by chronic residuals consisting of severe painful motion or weakness, or impairment approximating such level of severity; symptoms and/or impairment reflecting an intermediate level of weakness, pain, and/or limitation of motion were not shown.  

2. From November 18, 2009, through September 29, 2011, the post-TKR right knee disability is reasonably shown to have been manifested by chronic residuals consisting of severe painful motion and weakness.  

3. At no time since January 1, 2012, is the post-TKR right knee disability shown to have been manifested by chronic residuals consisting of severe painful motion or weakness, or impairment approximating such level of severity; impairment reflecting an intermediate level of weakness, pain, and/or limitation of motion is not shown.  


CONCLUSIONS OF LAW

1. Prior to November 18, 2009, a rating in excess of 30 percent was not warranted for the post-TKR right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a; Codes 5055, 5256, 5261, 5262 (2013).

2. An increased (60 percent, maximum schedular) rating is warranted for the post-TKR right knee disability from November 18, 2009, through September 29, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a; Codes 5055, 5256, 5261, 5262 (2013).

3. A rating in excess of 30 percent is not warranted for the post-TKR right knee disability for any period of time since January 1, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a; Codes 5055, 5256, 5261, 5262 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A November 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in February 2010, April 2010, and January 2013.  The Board finds that the VA examination reports contain sufficient findings and informed discussion of the history and features of the disability to be adequate for rating purposes, and that the record, as it stands, includes adequate competent evidence to allow the Board to decide this matter.  No further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earnings capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

"Staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Post-TKR knee disability is rated under 38 C.F.R. § 4.71a, Code 5055.  A 100 percent rating is to be assigned for 1 year following implantation of a prosthesis.  Following expiration of the 1 year period, with chronic residuals consisting of severe painful motion or weakness in the affected extremity a 60 percent [maximum schedular] rating is warranted.  30 percent is the minimum rating to be assigned for residuals following a total knee replacement.  Intermediate degrees of residual weakness, pain or limitation of motion are to be rated (40 to 50 percent) by analogy to Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a; Code 5055.  

Under Code 5256, a 30 percent rating is to be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  A 40 percent rating is to be assigned for ankylosis of a knee in flexion between 10 and 20 degrees.  A 50 percent rating is to be assigned for ankylosis of a knee between 20 and 45 degrees.  A 60 percent rating is to be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a; Code 5256.  

Under Code 5261, a 0 percent rating is warranted when extension of the leg is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when extension is limited to 15 degrees; a 30 percent rating when extension is limited to 20 degrees; a 40 percent rating when extension is limited to 30 degrees; and a 50 percent rating when extension is limited to 45 degrees.  38 C.F.R. § 4.71a; Code 5261.  

Under Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a; Code 5256.  

Unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year prior to the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1), (2).  

On November 9, 2009, the Veteran filed the instant claim for an increased rating for post-TKR disability.  Hence, the relevant periods for review are from November 9, 2008, to September 29, 2011, and since January 1, 2012 (as a total rating was in effect in the interim).  

A December 2008 VA treatment record shows that the Veteran complained of knee pain, particularly on exercising, and that the pain was under fair control with medication.  

April 2009 to June 2009 private treatment records from Dr. J.J. show the Veteran was seen for right knee pain, described as 7-8/10.  Range of motion (ROM) was from 0 to 130 degrees with mild patellar crepitus, mild patellar tenderness, and a normal gait.  The Veteran reported difficulty standing, but denied difficulty walking or with balance and weakness.  

An August 2009 private treatment record from Dr. J.J. shows the Veteran was seen for right knee pain, described as a 6/10.  He had full ROM, generalized tenderness with no crepitus, and a normal gait pattern with no limp.  The assessment was loose patella prosthesis right knee.  

In his November 9, 2009, claim, the Veteran asserted that he had severe and painful motion in the right knee and weakness.  He stated that he had fallen at least 4 times because the knee gave way, that he had to use a cane to support his weight on most occasions, that navigating stairs was extremely painful, and that he had to hold a railing for stability and support when he climbed or descended stairs.
A November 2009 private treatment record from Dr. J.J. notes the Veteran's right knee pain was intermittent, described as 3/10.  ROM was from 0 to 130 degrees, with stiffness and difficulty walking.  X-rays revealed lateral patellar subluxation with a loose patellar component.  The assessment was right knee pain secondary to loose patella and patellar subluxation.

November 2009 VA treatment records show the Veteran complained of knee pain, described as a 7/10, and reported that he needed a cane to ambulate due to his knees.

December 2009 private treatment records from Dr. J.J. show the Veteran reported that he had fallen 4 times over the previous year.  He was treated for right knee pain, described as 3/10.  He had full ROM with pain on deep flexion.  A computed tomography (CT) scan revealed medial and superior displacement or loosening of the patellar prosthesis.  

On February 2010 VA examination, the Veteran reported that he had daily flare-ups caused by walking, climbing stairs, or standing up from a seated position.  Physical examination found the patella tender to palpation and moderate medial and lateral laxity in the knee.  ROM was from 0 to 85 degrees, with no loss of motion with repetition but discomfort with each repetition.  The diagnosis was status post right knee prosthesis with mild laxity and considerable loss of motion and patellar tenderness.  

On April 2010 VA general medical examination by a nurse practitioner, there was crepitus in the right knee; ROM was flexion from 0 to 70 degrees with pain throughout, and extension from 0 to 140 degrees with no pain throughout [sic].  The examiner found no loosening of the prosthesis.  

May and June 2011 private treatment records from Dr. J.J. show the Veteran complained of right knee pain, described as a 5/10, and that he fell twice since his previous visit due to right knee instability.  ROM was from 0 to 110 degrees with no pain, peripatellar tenderness on palpation, and a normal gait.  

September 2011 private treatment records from Dr. J.J. and Dr. R.A. show that on September 30, 2011, the Veteran had surgery for revision of the right knee patella.  [As noted above the right knee disability was assigned a temporary total (convalescence under 38 C.F.R. § 4.30) rating from that day through December 31, 2011.]  

October 2011 to December 2011 private treatment records from Dr. J.J. show the Veteran's rehabilitation was progressing well, and that 12 weeks after the surgery he had ROM from 5 to 120 degrees and no instability.  

On January 2013 VA examination, which included a review of the claims file, the Veteran reported that his implanted right knee prosthesis began to give out and that he had revision surgery to readjust the knee, followed by about 2 months of physical therapy, and was released in January 2012.  He reported flare-ups.  Physical examination of the right knee found ROM from 0 to 90 degrees, with painful motion beginning at 90 degrees, no limitation or pain on extension, and no instability.  The Veteran exhibited the same ROM on repetitive use.  There was no pain or tenderness to palpation, and muscle strength testing with movement showed it to be full throughout the ROM.  The examiner concluded there was functional loss of the right knee due to less movement than normal, pain on movement, deformity, and interference with sitting, standing and weight-bearing.  He characterized such symptoms as intermediate degrees of residual weakness, pain or limitation of motion from the total knee joint replacement.  

An August 2012 insurance authorization record shows that the Veteran was seen by Dr. J.J. in March 2012 and April 2012 for a bilateral knee condition, and that he had physical therapy from March 2012 to April 2012, but there are no specific reports of symptoms or functional limitations.

In the Veteran's March 2013 VA Form 9, he stated that he has "occasional painful motion and weakness in the knee."  
Prior to November 18, 2009

Prior to November 18, 2009, chronic residuals consisting of severe painful motion or severe weakness in the right knee are not shown.  Significantly, the Veteran reported to his private physician that he did not have difficulty walking or with balance and weakness.  Further, an intermediate degree of residual weakness, pain or limitation of motion under Codes 5256, 5261, or 5262 is not shown.  No evaluation or treatment prior to November 18, 2009, found functional impairment equivalent to ankylosis, limitation of motion, or nonunion of the tibia and fibula with loose motion, requiring a brace (so as to warrant a 40 or 50 percent rating by analogy to Codes 5256, 5261, or 5262).  Consequently, a rating in excess of 30 percent for the post-TKR right knee disability is not warranted prior to November 18, 2009.

From November 18, 2009, through September 29, 2011

In his November 18, 2009, claim for increase, the Veteran asserted he had severe painful motion and weakness of the right knee.  His report was corroborated by private and VA treatment records (showing pain, stiffness, difficulty walking, and a loose patellar component) and by the February 2010 VA examination (which found laxity, considerable loss of motion and tenderness).  Such complaints/findings continued until the September 2011 revision surgery.  While findings of symptoms/impairment of such severity were not noted on April 2010 VA general medical examination, the report of that examination was internally inconsistent (e.g., flexion of 0 to 70 degrees with pain; extension of 0 to 140 (?) degrees without pain), and also inconsistent with all other contemporaneous data (which found loosening of the prosthesis, whereas the April 2010 examiner found none).  Based on the consistency of the other reports and the expertise of the providers, the Board finds them more probative.  Accordingly, it is reasonably shown that residuals of the Veteran's post-TKR right knee disability met the criteria for a 60 percent rating from November 18, 2009, through September 29, 2011.



Since January 1, 2012

As stated above, the Veteran underwent surgery for revision of the right knee patella in September 2011, and was assigned a total disability rating for convalescence under 38 C.F.R. § 4.30.  Consequently, the evaluation period resumed January 1, 2012.  Neither severe painful motion nor severe weakness is shown at any time since January 1, 2012.  Specifically, the January 2013 VA examiner found motion from 0 to 90 degrees (with pain beginning only at 90 degrees), no tenderness, no instability, and full muscle strength.  While the Veteran received physical therapy until April 2012, there were no specific reports of symptoms or functional limitations, suggesting more than moderate residual disability.

Significantly, no evaluation or treatment report since January 1, 2012, notes ankylosis, limitation of motion, or non-union of the tibia and fibula with loose motion that would warrant a 40 or 50 percent rating by analogy for an intermediate level of residual impairment.  Consequently, a rating in excess of 30 percent for the post-TKR right knee disability for any period of time since January 1, 2012 is not warranted.  

The Board has considered whether referral of this claim for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to the right knee disability not encompassed by the schedular criteria.  The Veteran's pre-revision complaints of pain and instability are contemplated by the criteria for the 60 percent rating now assigned.  And no symptoms not encompassed by the 30 percent rating are shown since January 1, 2012.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2009).  

Finally, the Veteran was awarded a TDIU rating effective October 24, 2011, and has not disagreed with the effective date assigned.  Therefore, the matter of entitlement to a TDIU rating is not before the Board.  

ORDER

A rating in excess of 30 percent prior to November 18, 2009, for the post-TKR right knee disability is denied.

A 60 percent (maximum schedular) rating is granted for the post-TKR right knee disability for the period from November 18, 2009, through September 29, 2011, subject to the regulations governing payment of monetary awards.  

A rating in excess of 30 percent since January 1, 2012, for the post-TKR right knee disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


